In this action for a declaratory judgment, it is my view that if the court assumes jurisdiction at all, it should proceed to declare all the rights of the parties. It may very well be that the express contract and assignment between these parties are champertous and void. The court has so declared. The plaintiff, therefore, can predicate no claim upon them. The question remains as to whether he has any other lawful basis for a claim.
I am of the opinion that the plaintiff, having performed some service at the special instance and request of the defendant Pigman, contributing, at least to some extent in the allowance of his claim against General Motors Corporation, he was entitled to reasonable compensation therefor, the exact amount to be fixed by the Industrial Commission under the authority conferred upon it by Section 1465-111, General Code. I think our judgment should include this declaration. Its omission requires me to dissent.